DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Request for Continued Examination dated July 29, 2022.  Claims 1-2, 4-9, 11-16 and 18-21 are presently pending and are presented for examination.

Claim Objections
Claims 1, 8 and 15 are objected to for the passage of “…the throttle command signal includes comprises a zero throttle command….”  Applicant should select either “includes” or “comprises”. 

Claims 4, 5, 11, 12, 18 and 19 are objected to for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, 13-16, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2021/0053487, to Vangelov et al. (hereinafter Vangelov).

As per claim 1, and similarly with respect to claims 8 and 15, Vangelov discloses a computer-implemented method for operating an autonomous driving vehicle (ADV) (e.g. see paragraphs 0017 and 0029, wherein an ECU of an autonomous vehicle is provided), the method comprising: receiving a persistent input throttle command signal that starts at a first time instant at a vehicle control system of the ADV that is a first type vehicle (e.g. see Fig. 2, wherein a throttle command 252 is received by the PCU 140 which is received by electric motor 218); generating a transformed throttle command signal for the first type vehicle based on the persistent input throttle command signal based on a first acceleration performance curve representing a power transient response of the first type vehicle in response to a first throttle command and a second acceleration performance curve representing a power transient response of a second type vehicle in response to a second throttle command (e.g. see Fig. 2 and para. 0004, wherein an electrified vehicle controls vehicle acceleration, through a selection of vehicle profile, to emulate driving experience of an electric vehicle or a non-electric vehicle, wherein the upon selection/switching of the vehicle profile and persistent depression of an accelerator pedal 252 by a driver a transformed throttle command signal is generated having an acceleration curve corresponding to the selected vehicle profile), wherein the first acceleration performance curve includes a start time equal to T0 when the first throttle command is given, a first response time T1 when the first type vehicle starts to respond to the first throttle command, and a first max acceleration time T2 when the first type vehicle reaches a first maximum acceleration power corresponding to the first throttle command, wherein the second acceleration performance curve includes the start time equal when the second throttle command is given, a second response time T1’, when the second type vehicle starts to respond to the second throttle command, and a second max acceleration time T2’ when the second type vehicle reaches a second maximum acceleration power corresponding to the second throttle command (e.g. the Office notes that the electric acceleration profile and non-electric acceleration profile would both have an initial time T0 when the throttle command is generated, a response time T1 T1’ either by design or inherent, by the electric motors of the electric vehicle to begin generation of acceleration in response to the throttle command, and a maximum acceleration time T2 T2’ when the acceleration profile achieves it maximum acceleration or power), wherein the transformed throttle command signal includes comprises a zero throttle command within a first time period equal to T1 – T1’ after the first time instant T0 (e.g. the Office notes, regardless of acceleration profile used, after the initial throttle command T0 the acceleration would begin at zero and would increase at the first time period T1 T1’; with respect to the zero throttle command being within a time period equal to T1 – T1’, the claimed features would require the that zero throttle command would take place somewhere between the initial throttle command T0 (e.g. should T1 = T1’) and the beginning of acceleration T1 (e.g. should T1’ = 0)); and controlling an engine operation of the ADV based on the transformed throttle command signal at the vehicle control system, such that the ADV accelerates in a manner similar to the second type vehicle (e.g. see Fig. 3 and paragraph 0009, wherein an acceleration profile (which would include timing factors to emulate acceleration profile) of a non-electric vehicle is selected and utilized; also see paragraph 0018, wherein the vehicle may comprise a hybrid  powered by a combustion engine).  

As per claim 2, and similarly with respect to claims 9 and 16, Vangelov discloses the features of claims 1, 8 and 15, respectively, and further discloses wherein the first type vehicle is an electric vehicle, and the second type vehicle is a fossil fuel vehicle (e.g. see rejection of claim 1).

As per claim 6, and similarly with respect to claims 13 and 20, Vangelov discloses the features of claims 1, 8 and 15, respectively, and further discloses wherein an engine power output on the second acceleration performance curve starts to appear at a later time and increases at a slower rate than on the first acceleration performance curve (e.g. the Office notes that this is indicative of an engine as opposed to an electric motor).

As per claim 7, and similarly with respect to claims 14 and 21, Vangelov discloses the features of claims 1, 8 and 15, respectively, and further discloses wherein controlling the engine operation of the ADV based on the transformed throttle command signal causes an engine power output of the ADV according to timing of the second acceleration performance curve associated with the second type vehicle (see paragraph 0018, wherein the vehicle may comprise a hybrid  powered by a combustion engine).

Response to Arguments
With respect to independent claims 1, 8 and 15, Applicant argues that the prior art fails to disclose “wherein the transformed throttle command signal includes comprises a zero throttle command within a first time period equal to T1 – T1’ after the first time instant T0.”  However, as indicated in the revised rejection of independent claims, it would be expected that sometime after an initial throttle command signal, but before time period T1 – T1’, the actual throttle command would be zero taking into consideration that T1 and T1’ would not be equal since they are related to different profiles.

Allowable Subject Matter
Claims 4, 5, 11, 12, 18 and 19 are objected to but would be allowable if amended to include all of the features of the claims they depend upon.  The reason for holding these claims as potentially allowable is the features of claims 4, 11 and 18 which include that the transformed throttle command signal causes an increase rate of an engine power output of the first type vehicle to mimic an increase rate of an engine power output associated with the second acceleration performance curve within a second time period after the first time period, wherein the second time period is equal to a time period last from T0 + T1 – T1’ to T0 + T2 – T2’ renders the claims novel and non-obvious in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669